Citation Nr: 0608644	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran had active service from July 1977 until June 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In March 2005, the Board remanded the case to determine the 
severity of the veteran's pseudofolliculitis barbae.  The 
examination report subsequently obtained did not provide 
sufficiently detailed clinical findings to determine the 
appropriate disability rating.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.   The RO must schedule the veteran for an 
examination by a dermatologist to determine the 
severity of the veteran's service-connected 
pseudofolliculitis barbae.  The claims folder must 
be made available to the examiner in conjunction 
with the examination.  

All indicated tests and studies should 
be accomplished and the findings 
reported in sufficient detail to permit 
the determination of an appropriate 
disability rating under the regulations 
in effect prior to and from August 23, 
2002.

2.  Following completion of the foregoing, 
readjudicate the claim on appeal.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


